Citation Nr: 0818196	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a bilateral knee disorder, claimed as 
bilateral, chondromalacia, subpatella, more severe on the 
right.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an October 1969 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder on the basis that the veteran 
suffered a bilateral knee injury prior to service and there 
was no evidence of any incident during service to which 
aggravation could be attributed.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal this issue.  The veteran filed to reopen that claim in 
December 2005.

3.  The evidence received since the October 1969 rating 
decision is either cumulative or redundant; does not relate 
to an unestablished fact necessary to substantiate the claim; 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The October 1969 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder, the Board observes that the veteran received a 
letter from the RO in January 2006, prior to the initial 
decision on the claim in March 2006.  This letter informed 
the veteran of the bases for the prior decision's denial of 
his claim for service connection for a bilateral knee 
disorder, and what evidence would be necessary to 
substantiate the elements required to establish the claim.  
See Kent, supra.  Specifically, this letter informed the 
veteran that the October 1969 decision denied his claim for a 
bilateral knee disorder because "the evidence showed that 
the injury occurred prior to service and there was no 
evidence of any incident during service to which aggravation 
could be attributed."  The letter continued by notifying the 
veteran that in order to reconsider the issue, the evidence 
he submitted must relate to this fact.  The letter also 
defined new and material evidence.  The letter put the 
veteran on notice that new evidence is evidence that is in 
existence and being submitted to VA for the first time.  The 
letter also put the veteran on notice that material evidence 
is evidence that pertains to the reason that his claim was 
previously denied.  The letter further continued that new and 
material evidence must raise a reasonable possibility of 
substantiating his claim, and that the evidence cannot simply 
be repetitive or cumulative of the evidence used to 
previously decide his claim.  Additionally, the June 2006 
statement of the case (SOC) and the July 2006 supplemental 
statement of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
further informed him of the evidence that was needed to 
substantiate his claim.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In the January 2006 letter, 
the RO informed the veteran about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically, the January 2006 letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the veteran in the January 2006 
letter about the information and evidence that VA will seek 
to provide.  In particular, the January 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the January 2006 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  The January 
2006 letter notified the veteran that his application did not 
indicate any history of treatment received after military 
service for his bilateral knee disorder, and to review his 
records to ensure that he had not overlooked any important 
evidence.  Subsequently, the veteran did not submit or 
identify any evidence relating to treatment for his bilateral 
knee condition.  Thus, in light of the fact that there is no 
indication on the record that the appellant has additional 
information to submit, no further development in regard to 
this matter is deemed warranted.  See 38 C.F.R. § 3.159(d) 
(2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for a bilateral knee condition.  
Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  Although the 
veteran has not been afforded a VA examination in connection 
with the application to reopen the claim for service 
connection for a bilateral knee disorder, the duty to provide 
a medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits does not apply in 
cases involving an attempt to reopen a finally adjudicated 
claim unless new and material evidence is presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  In 
addition, the January 2006 letter informed the veteran that a 
medical examination or medical opinion could not be obtained 
until his claim was successfully reopened.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC and two SSOC's, which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking to reopen his claim of entitlement to 
service connection for a bilateral knee disorder, which was 
previously denied by the RO in October 1969.  Since the 
veteran did not appeal this RO decision, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.1103 (2007).

In December 2005, the veteran essentially requested that his 
claim for service connection for a bilateral knee disorder be 
reopened.  The March 2006 rating decision now on appeal 
denied reopening of the veteran's claim because the evidence 
submitted was not new and material.  The requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Additional evidence received since the final October 1969 
rating decision consists of the veteran's December 2005 and 
May 2006 statements, and a July 2006 statement from the 
veteran's ex-wife.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
October 1969 rating decision and finds that this evidence 
does not constitute new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a bilateral knee disorder.  Although this 
evidence is certainly new, in that it was not previously of 
record, the evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  

The October 1969 rating decision denied service connection 
because the veteran had a bilateral knee injury prior to 
service and there was no evidence of any incident during 
service to which aggravation could be attributed.  While a 
layperson is competent to relate a personal observation, 
neither the veteran nor his ex-wife can provide probative 
evidence establishing a relationship between a current 
disorder and the veteran's military service.  In this regard, 
the Board notes that generally, only medical professionals 
are competent to render an opinion on matters of medical 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In fact, the United States Court of 
Appeals for Veterans Claims (Court) has noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
contentions and the statement from his ex-wife are not deemed 
to be "new and material evidence."  Therefore, after 
reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
a bilateral knee disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

For these reasons, the Board determines the evidence 
submitted subsequent to the October 1969 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for a bilateral knee disorder 
must be denied.  38 U.S.C.A.  
§ 5108.




ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral knee disorder is not 
reopened; the appeal is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


